number release date id office uilc cca_2012101311073620 ------------- from -------------------- sent saturday date am to -------------------- cc subject re cont levy hi ----- -- to recap earlier this week to answer your question re levies on contract payments to medicare providers i responded there is a contract but it is a contract for services that have yet to be performed if i understand the situation in other words it's not installment payments for services already provided to patients--it's a levy on future payments for services to be performed in the future the big difference between ss payments and this situation is that the ss payee unlike the doctor or whoever has done everything she he needs to do to get the payments so i'm thinking there would be a fixed and determinable problem in your situation and that it would not be a sec_6331 levy of continuing effect as an aside to the question you asked i mentioned that i would follow up re whether a continuous_levy under e is a viable option in the medicare provider contract for services situation the answer is it would depend it requires fact-specific determinations such as whether the payments can be properly characterized as wages salary and whether the payments are due to an individual sole_proprietor corporation llc or other entity therefore whether to use a continuing wage levy under sec_6331 would require a case-by-case decision in any case this is a hypothetical matter because as you know irm which covers levies on medicare providers provides that paper levies are issued on form 668-a if you would like to discuss this further please call or email me
